Case 8:20-cv-00509-JLS-KES Document 29 Filed 06/25/20 Page 1 of 5 Page ID #:141



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00509-JLS-KES                                            Date: June 25, 2020
 Title: Heidi Shank v. FCA US LLC et al.
  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

        Terry Guerrero                                                   N/A
         Deputy Clerk                                               Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

                  Not Present                                       Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER DENYING PLAINTIFF’S
              MOTION TO REMAND (Doc. 11)

        Before the Court is Plaintiff’s Motion to Remand this case to Orange County
 Superior Court, currently set for hearing on June 26, 2020, at 10:30 a.m. (Mot., Doc. 11;
 Mem., Doc. 11-1.) Defendant FCA US LLC (“FCA”) opposed. (Opp’n, Doc. 13.)
 Plaintiff did not reply. For the following reasons, the Court DENIES Plaintiff’s Motion.1

   I.    BACKGROUND
         Plaintiff filed this “lemon law” action in Orange County Superior Court on
 February 7, 2020. (Compl., Doc. 1-2.) In the Complaint, Plaintiff alleges that FCA
 violated California’s Song-Beverly Consumer Warranty Act (the “Song-Beverly Act”) by
 selling Plaintiff a defective vehicle, failing to repair the vehicle “after a reasonable
 number of attempts,” and then refusing to repurchase the vehicle or otherwise make
 restitution to Plaintiff. (See id. ¶¶ 8–11.)
         FCA removed the case to this Court on March 12, 2020, asserting diversity
 jurisdiction. (Notice of Removal (“NOR”), Doc. 1.)




         1
          The Court finds this matter appropriate for decision without oral argument. See Fed. R.
 Civ. P. 78; C.D. Cal. R. 7-15. Accordingly, the hearing set for June 26, 2020, at 10:30 a.m., is
 VACATED.

                                CIVIL MINUTES – GENERAL                                       1
Case 8:20-cv-00509-JLS-KES Document 29 Filed 06/25/20 Page 2 of 5 Page ID #:142



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00509-JLS-KES                                            Date: June 25, 2020
 Title: Heidi Shank v. FCA US LLC et al.

  II.   LEGAL STANDARD
        A defendant may remove a case that was filed in state court to a federal court in
 the same district and division if the federal court would have had original jurisdiction
 over the action. See 28 U.S.C. § 1441(a); Caterpillar Inc. v. Williams, 482 U.S. 386, 392
 (1987). Therefore, “[a] defendant may remove an action to federal court based on federal
 question jurisdiction or diversity jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d
 1039, 1042 (9th Cir. 2009).
        A federal court has diversity jurisdiction under 28 U.S.C. § 1332 if the amount in
 controversy exceeds $75,000 and the parties to the action are citizens of different states.
 See 28 U.S.C. § 1332(a). However, courts “strictly construe the removal statute against
 removal jurisdiction” and “the defendant always has the burden of establishing that
 removal is proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

 III.   DISCUSSION
         Plaintiff contends that remand is necessary because (1) removal was untimely and
 (2) “Defendant’s counsel was unable to demonstrate that Defendant can meet its burden
 [of showing removal is proper] during the conference of counsel required by Local Rule
 7-3.” (Mem. at 2.) The Court takes Plaintiff’s second argument to mean that Plaintiff
 finds FCA’s allegations of jurisdictional facts insufficient. Plaintiff’s arguments are
 unavailing.
         Under 28 U.S.C. § 1446(b), a notice of removal must be filed within thirty days of
 the defendant’s receipt of the initial pleading, or, “if the case stated by the initial pleading
 is not removable,” then the notice of removal must be filed within thirty days of the
 defendant’s receipt “of a copy of an amended pleading, motion, order or other paper from
 which it may first be ascertained that the case is one which is or has become removable.”
 28 U.S.C. § 1446(b).
         Here, Plaintiff confirms that FCA removed this action within § 1446’s first thirty-
 day window. (See Mem. at 3.) But she takes issue with the fact that, to establish
 diversity of citizenship, FCA relied on Plaintiff’s address as identified in her sale
 agreement—i.e., “on information not within the four corners of the Complaint.” (Id. at


                               CIVIL MINUTES – GENERAL                                        2
Case 8:20-cv-00509-JLS-KES Document 29 Filed 06/25/20 Page 3 of 5 Page ID #:143



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00509-JLS-KES                                          Date: June 25, 2020
 Title: Heidi Shank v. FCA US LLC et al.

 4.) Therefore, Plaintiff argues, Defendant’s removal was “untimely,” or premature. (See
 id.)
        Plaintiff relies for this argument on the Ninth Circuit’s holding in Harris v.
 Bankers Life & Cas. Co., 425 F.3d 689 (9th Cir. 2005), from which she quotes the
 following (Mem. at 3):

        [N]otice of removability under § 1446(b) is determined through
        examination of the four corners of the applicable pleadings . . . . Thus, the
        first thirty-day requirement is triggered by defendant’s receipt of an “initial
        pleading” that reveals a basis for removal. If no ground for removal is
        evident in that pleading, the case is “not removable” at that stage.

 Id. at 694. In Harris, the Ninth Circuit set out to determine “whether, under 28 U.S.C. §
 1446(b), the burden lies with the defendant to investigate the necessary jurisdictional
 facts within the first thirty days of receiving an indeterminate complaint, or whether the
 determination be limited to the face of the initial pleading.” Id. at 693. The answer, the
 Ninth Circuit held, is that defendants do not have a duty to investigate the necessary
 jurisdictional facts. See id. at 694. Rather, “the ground for removal must be revealed
 affirmatively in the initial pleading in order for the first thirty-day clock under § 1446(b)
 to begin.” Id. at 695. And “[i]f no ground for removal is evident in that [initial]
 pleading, the case is ‘not removable’ [under § 1446] at that stage.” Id. at 694.
         However, as Defendant points out, Harris is best interpreted as a shield for
 defendants where plaintiffs fail to set forth jurisdictional facts. Nothing in Harris
 precludes Defendant from investigating jurisdictional facts and removing based on that
 investigation, which is what happened here. FCA alleges in its Notice of Removal that
 Plaintiff is a citizen of California based on information contained in the sale agreement
 between Plaintiff and the dealership. (See NOR ¶ 22; Mayo Decl. ISO NOR, Doc. 1-1 ¶
 11.) And, in its opposition, FCA explains that “during its investigation of the case,
 Defendant received a copy of Plaintiff’s contract for purchase of the [subject] vehicle . . .




                               CIVIL MINUTES – GENERAL                                     3
Case 8:20-cv-00509-JLS-KES Document 29 Filed 06/25/20 Page 4 of 5 Page ID #:144



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00509-JLS-KES                                               Date: June 25, 2020
 Title: Heidi Shank v. FCA US LLC et al.

 which clearly demonstrated Plaintiff’s residency and citizenship.” (Opp’n at 5.)
 Accordingly, timeliness is not an issue.2
         Plaintiff’s further argument—however inartfully articulated—seems to be that
 FCA’s jurisdictional allegations in its Notice of Removal are insufficient. But Plaintiff
 does not specifically challenge any of FCA’s jurisdictional allegations, instead asserting a
 facial challenge to the notice of removal. (See Mem. at 5.) As to diversity of citizenship,
 “when a defendant’s allegations of citizenship are unchallenged, nothing more is
 required.” Ehrman v. Cox Commc’ns, Inc., 932 F.3d 1223, 1228 (9th Cir. 2019), cert.
 denied, 206 L. Ed. 2d 497 (Mar. 30, 2020). Here, FCA alleges that Plaintiff is a citizen
 of California and FCA is not.3 (See NOR ¶¶ 22–23.) The Court is therefore satisfied that
 complete diversity exists.



        2
           Regardless of the ripeness issue Plaintiff raises, a “second thirty-day removal period is
 triggered if the initial pleading does not indicate that the case is removable, and the defendant
 receives ‘a copy of an amended pleading, motion, order or other paper’ from which removability
 may first be ascertained.” Carvalho, 629 F.3d at 885 (quoting 28 U.S.C. § 1446(b)(3)). The sale
 agreement would constitute such “other paper.”
         3
           As to itself, FCA alleges that it is “a limited liability company organized under the laws
 of the State of Delaware with its principal place of business in Michigan.” (NOR ¶ 23.) But, as
 a limited liability company, FCA “is a citizen of every state of which its owners/members are
 citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).
 Therefore, FCA does not provide enough information to establish its citizenship. FCA’s counsel
 has now made this same mistake in at least three cases before the Court, including the present
 case. See Maloney v. FCA US LLC, No. 20-cv-639 (C.D. Cal. 2020); Dalton v. FCA US LLC,
 No. 20-cv-694 (C.D. Cal. 2020). The Court issued orders to show cause regarding remand in
 both Maloney and Dalton, to which FCA’s counsel responded with the necessary information.
 The Court therefore knows that none of FCA’s owner or member entities are citizens of
 California. Cf. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“[A] court may take
 judicial notice of its own records in other cases[.]”). Still, the Court advises FCA’s counsel that
 making the same mistake in another case may result in immediate remand of the case. The Court
 also notes that FCA twice failed to attach the sale agreement to its papers in this case, once to the
 Notice of Removal and once to the Gregg Declaration in support of FCA’s Opposition (Doc. 14).
 FCA’s counsel should take care that its future filings are not carried out in such a slapdash
 manner.

                                 CIVIL MINUTES – GENERAL                                          4
Case 8:20-cv-00509-JLS-KES Document 29 Filed 06/25/20 Page 5 of 5 Page ID #:145



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00509-JLS-KES                                         Date: June 25, 2020
 Title: Heidi Shank v. FCA US LLC et al.

         As to the amount in controversy, “when a defendant seeks federal-court
 adjudication, the defendant’s amount-in-controversy allegation should be accepted when
 not contested by the plaintiff or questioned by the court.” Dart Cherokee Basin
 Operating Co. v. Owens, 574 U.S. 81, 87 (2014). Indeed, Plaintiff’s facial challenge is
 especially bizarre considering that in her Complaint, she explicitly seeks at least
 $159,000 in damages. (See Compl. at 4; see also Campbell v. Vitran Exp., Inc., 471 F.
 App’x 646, 648 (9th Cir. 2012) (explaining that “facts alleged in the complaint . . . are to
 be taken as true for purposes of calculating the amount in controversy” (citing Valdez v.
 Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004))).)
         Accordingly, the Court finds FCA’s jurisdictional allegations sufficient. Remand
 is therefore unwarranted.

 IV.    CONCLUSION
        For the foregoing reasons, the Court DENIES Plaintiff’s Motion to Remand.

                                                                      Initials of Preparer: tg




                              CIVIL MINUTES – GENERAL                                      5
